
	

115 S2595 IS: Zimbabwe Democracy and Economic Recovery Amendment Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2595
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Flake (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To amend the Zimbabwe Democracy and Economic Recovery Act of 2001.
	
	
		1.Short title
 This Act may be cited as the Zimbabwe Democracy and Economic Recovery Amendment Act of 2018.
 2.Reconstruction and rebuilding of ZimbabweSection 2 of the Zimbabwe Democracy and Economic Recovery Act of 2001 (Public Law 107–99; 22 U.S.C. 2151 note) is amended by striking and restore the rule of law and inserting restore the rule of law, and reconstruct and rebuild Zimbabwe.
 3.FindingsSection 4(a) of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended— (1)in paragraph (1)—
 (A)by striking the costly deployment of troops to the Democratic Republic of the Congo and inserting private appropriation of public assets; and (B)by striking Development and and inserting Development, International Development Association, and, until recently,; and
 (2)by adding at the end the following new paragraph:  (6)In October 2016, the Government of Zimbabwe cleared its longstanding arrears with the IMF..
 4.Removal of provisions related to multilateral debt relief and other financial assistanceSection 4(b) of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended— (1)by striking recovery.— and all that follows through Upon receipt and inserting recovery.—Upon receipt; and
 (2)by striking paragraph (2). 5.Withholding of funding for African Development FundSection 4(c) of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended—
 (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving such subparagraphs, as so redesignated, two ems to the right;
 (2)by striking restriction.—Until and inserting the following: “restriction.—  (1)In generalUntil; and
 (3)by adding at the end the following new paragraph:  (2)Withholding of funding for African Development FundThe United States Government shall withhold funding for the African Development Fund equivalent to any funding provided to Zimbabwe through Pillar II for arrears clearance..
 6.Additional certification requirements for assistanceSection 4(d) of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended— (1)by amending paragraph (2) to read as follows:
				
 (2)Pre-election conditionsThe following pre-election conditions are met: (A)Establishment and public release, without cost, in both paper and digital formats, of a biometric voter registration roll that is endorsed by all registered political parties.
 (B)An independent electoral management body is selected, the members of which should be nominated by all political parties represented in the parliament of Zimbabwe, and permitted to entirely carry out the functions assigned to it in section 239 of Zimbabwe’s 2013 constitution in an entirely independent manner.
 (C)The Defense Forces of Zimbabwe are neither permitted to actively participate in campaigning for any candidate nor to intimidate voters, and must verifiably and credibly uphold their constitutionally mandated duty to respect the fundamental rights and freedoms of all persons and be non-partisan in character.
 (D)International observers, including from the United States, the African Union, the Southern African Development Community, and the European Union are permitted to observe the entire electoral process, both prior to, on, and following voting day, including by monitoring polling stations and counting centers, and are able to independently operate in a manner enabling them to access and analyze vote tallying, tabulation, and the transmission and content of voting results.
 (E)Candidates are allowed free and full access to state media, which must afford equal time and coverage to all registered parties, in an impartial manner, and must be able to campaign in an environment that is free from intimidation and violence.
 (F)Civil society organizations must freely and independently be able to carry out voter and civic education, and to monitor the entire electoral process, including by observing, recording, and transmitting public-posted or announced voting results, including at the ward, constituency, and all higher levels of the vote tallying process, including through the conduct of one or more parallel vote tabulation exercises.
						;
 (2)by redesignating paragraphs (3) and (5) as paragraphs (7) and (8), respectively; (3)by striking paragraph (4);
 (4)by inserting after paragraph (2) the following new paragraphs:  (3)Presidential electionZimbabwe has held an election that is widely accepted as free, fair, and credible by independent international and domestic civil society monitors, and the president-elect is free to assume the duties of the office.
 (4)Updating statutesLaws enacted prior to passage of Zimbabwe’s new Constitution in March 2013 that are inconsistent with the new Constitution are amended or repealed so that they are consistent with the Constitution.
 (5)Upholding the ConstitutionThe Secretary of State has certified that all elements of the Constitution, including devolution, are being implemented.
 (6)Economic reformsThe Government of Zimbabwe has demonstrated a sustained commitment to reforming Zimbabwe’s economy in ways that will promote economic growth, address unemployment and underdevelopment, and restore livelihoods.
 (7)Diamond revenuesThe Secretary of State has certified that a transparent and credible accounting for all diamond revenues since 2000 has taken place.; and
 (5)in paragraph (7), as redesignated by paragraph (2) of this subsection, by striking consistent with and all that follows through September 1998. 7.Removal of authority to pay land acquisition costsSection 5(a)(2) of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended by striking , including the payment of costs and all that follows through thereto.
 8.Inclusion of Australia in consultations about ZimbabweSection 6 of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended by inserting Australia, and the United Kingdom after Canada,. 9.Sense of Congress on past atrocities and human rights abusesIt is the sense of Congress that the Government of Zimbabwe should take immediate action to—
 (1)unify the people of Zimbabwe by— (A)acknowledging that human rights have been abused, including during the urban land clearances of Operation Murambatsvina, and the violence perpetrated in the wake of the 2008 election against the opposition and citizens of Zimbabwe;
 (B)undertaking a genuine process of national reconciliation up to and including acknowledging and apologizing for atrocities in Matabeleland (Gukurahundi); and
 (C)taking steps to offer redress or compensation to victims of abuses identified in subparagraphs (A) and (B), in a manner recommended by the Zimbabwe Human Rights Commission and the National Peace and Reconciliation Commission; and
 (2)order an immediate inquiry into the disappearance of prominent human rights activists, including Patrick Nabanyama, Itai Dzamara, and Paul Chizuze.
 10.Sense of Congress on enforcement of SADC tribunal rulingsIt is the sense of Congress that the Government of Zimbabwe and the Southern African Development Community (SADC) should enforce the SADC tribunal rulings from 2007 to 2010, including 18 disputes involving employment, commercial, and human rights cases surrounding dispossessed Zimbabwean commercial farmers and agricultural companies.
 11.Sense of Congress on steps that might increase possibility of increased tiesIt is the sense of Congress that the United States Government would be more optimistic about the possibility for increased ties with Zimbabwe, including in the areas of trade and investment, if—
 (1)the government of Zimbabwe takes the steps outlined in section 6 and takes concrete, tangible steps outlined in paragraphs (2) through (7) of section 4(d) of the Zimbabwe Democracy and Economic Recovery Act of 2001, as added by section 6 of this Act; and
 (2)takes concrete, tangible steps towards— (A)good governance, including respect for opposition, rule of law, and human rights; and
 (B)economic reforms such as respect for contracts and private property rights.  